OWEN, Judge.
The history of this case is set forth in our prior opinion, Lee v. State, Fla.App.1969, 217 So.2d 861. In the cited case we reversed an order denying a motion to vacate under Rule 1.850 CrPR, 33 F.S.A., and remanded with directions to afford appellant an evidentiary hearing. Such a hearing was held, as a result of which the trial court found that the allegations of the motion to vacate were not proved, resulting in an order again denying such motion. The present appeal is from that order.
While the appeal was pending, appellant completed serving the term of his sentence and was released from custody. Such fact having been brought to our attention, we . sua sponte dismiss the appeal as moot. DeHoff v. Imeson, 1943, 153 Fla. 553, 15 So.2d 258.
Appeal dismissed.
McCAIN, J., and ADAMS, ALTO, (Ret.), Associate Judge, concur.